Citation Nr: 0716861	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to nonservice-connected death pension as the 
surviving spouse of the veteran.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  He died in November 2001.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant had requested a travel board hearing and one 
was scheduled on May 23, 2006.  Prior to the hearing date, on 
May 4, 2006, the RO received her request to postpone the 
hearing as she was not capable of attending because it was 
difficult for her to travel alone.  She noted that she was 
sending another letter asking for another hearing via 
"T.V." or "local" so that she could put forth her case.  
Later that same month, the appellant submitted a separate 
request for a "TV-Hearing" or "local." 

The Board finds that the appellant's request for a "TV" 
hearing is a request for a video conference hearing but it is 
not clear what type of "local" hearing she is requesting as 
an alternative choice.  Therefore, clarification of her 
hearing request should be obtained prior to rescheduling her 
for a personal hearing.  See 38 C.F.R. § 20.704. 


Accordingly, the case is REMANDED for the following action:

Provide the appellant with information as 
to the location where a video conference 
hearing or a local hearing would be held.  
Seek clarification as to the type of 
personal hearing she is requesting and if 
she wishes a hearing before a Veterans Law 
Judge or a hearing officer at the RO.  
Thereafter, schedule the appellant for the 
type of personal hearing requested.  
Appropriate notification should be given 
to the appellant and her representative, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

